DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Claim 1 has been amended. 

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a detection apparatus for detecting a cam angle of a 4-stroke multi-cylinder engine in which explosion intervals are unequal intervals, comprising: a detection target member configured to rotate in synchronism with a camshaft; a first cam angle sensor configured to detect rotation of the detection target member so as to output a detection signal as a reference ignition timing signal for an advance or retard ignition timing; and a second cam angle sensor configured to detect rotation of the detection target member so as to output a detection signal as the reference ignition timing signal; wherein the detection target member includes a plurality of first detection target portions for ignition timings arranged, at equal pitches, as many as the number of cylinders of the multi-cylinder engine in a rotation direction of the detection target member, and the second cam angle sensor is arranged while being shifted in the rotation direction with respect to the first cam angle sensor such that any one of detection signals of the plurality of first detection target portions by the first cam angle sensor and the second cam angle sensor is output as the reference ignition timing signal at a timing corresponding to each explosion interval of the explosion intervals.
The closest prior art of record (Nishizawa, JP 09053502) discloses a detection apparatus (16, 22, 24) for detecting a cam angle of a 4-stroke multi- cylinder engine comprising: a detection target member (16) configured to rotate in synchronism with a camshaft (14); a first cam angle sensor (22) configured to detect rotation of the detection target member so as to output a detection signal for an ignition timing (pg. 6, line 1-7); and a second cam angle sensor (24) configured to detect rotation of the detection target member so as to output a detection signal for an ignition timing (pg. 5, last paragraph, and pg. 6, first paragraph), but not a detection apparatus wherein the detection target member includes a plurality of first detection target portions for ignition timings arranged, at equal pitches, as many as the number of cylinders of the multi-cylinder engine in a rotation direction of the detection target member, and the second cam angle sensor is arranged while being shifted in the rotation direction with respect to the first cam angle sensor such that any one of detection signals of the plurality of first detection target portions by the first cam angle sensor and the second cam angle sensor is output as the reference ignition timing signal at a timing corresponding to each explosion interval of the explosion intervals.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747